DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to applicant’s amendments to and response for Application 16/452,642, filed on 02/11/2022.  This application was originally filed on 06/26/2019.  This application is a Continuation of Application #15/498,007, originally filed on 04/26/2017.  
Claims 1, 6-8, 10, 15-16, and 21-25 are now pending and have been examined.
Claims 2-5, 9, 11-14, and 17-20 have been cancelled by the applicant.

Information Disclosure Statement
The IDS dated 06/26/2019 included a 2-page Non-Patent Literature entry labeled “IBM Appendix….”  This entry did not include a date.  The proper date has been added and the IDS has been re-considered. 


Allowable Subject Matter
Claims 1, 6-8, 10, 15-16, and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, medium, and system for determination of a user redeeming an offer based on a sensed amount of time that a product related to the offer has been removed from a shelf within an offer boundary area.  It is first determined that a user mobile device is within the boundary of a geographic area for a pre-defined period of time.  An offer is then generated based on the pre-defined physical boundary, user preferences for types of products, and frequency of visits at a venue within the geographic area boundary.  The offer is sent to the user and includes expiration time and location.  It is then determined that a physical product associated with the offer was removed from a shelf and is not returned to the shelf within a pre-defined duration of time based on sensor tracking on the shelf.  Based on the determination, it is determined that the user has redeemed the offer.  

The invention then provides a unique advantage of being able to link the inferred redemption of the offer to physical removal of a product from a shelf for a pre-determined amount of time.  In this manner, the link can occur with minimal if any actual tracking or monitoring of the user or user device, maximizing privacy and technical needs while still allowing for tracking of offer redemption.

The closest prior art, did not teach all the limitations of the invention and could not be considered in combination to be an obvious combination.  Kim, Patent No. 9,648,056 teaches sending a mobile device user an offer when they are in a boundary for a specific amount of time.  They also teach the offer expiring once they have been detected to have left the store.  But, Kim does not teach the aspect of using a sensor to detect removal of a product or determination of offer redemption.  Owen, et al., Pre-Grant Publication 2014/0149202 A1 teaches determination that the user was within the physical boundary for a pre-determined amount of time which then triggers notification of an offer sent to the user mobile device.  But,  Owen does not teach the aspect of using a sensor to detect removal of a product or determination of offer redemption.  Montemayor, et al., Pre-Grant Publication No. 2018/0165711 A1, teaches shoppers removing an item from a shelf based on total weight of the items in a container or directly on the shelf.  Once the item is removed, it is assumed that the product was bought by the user based solely on the removal.  But, there is no sensor detecting a specific item being removed or subsequent determination of the product not being replaced for a pre-defined duration of time leading to determination that the user redeemed the offer.  Daily, et al., Pre-Grant Publication No. 2013/0080279 A1 teaches a user removing an item from a shelf and not returning it for a pre-determined amount of time, which then leads to the conclusion that the item was either stolen or left somewhere in the store.  However, there is no determination that an offer is redeemed or link between an offer and the sensor data leading to any kind of determination of user action other than an assumption that the item may have been stolen.  Further, even with the four-reference combination there are still limitations brought in by amendment that would not be met by the current four references, and the examiner thought it would go beyond the scope of what could be considered an obvious combination to update the rejection with at least a 5-reference combination.   
Independent claim 1 complies with 35 U.S.C. 101.  The claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process.  Independent claim 10 complies with 35 U.S.C. 101.  The claim is a medium claim and teaches “a computer program product comprising…one or computer-readable storage devices.”  A computer program product, or article of manufacture, is a statutory category for patentability.  The medium as claimed is in conformity with the Kappos memorandum of 2010 regarding the claiming of computer-readable mediums, as paragraph [0066] of the applicant’s specification excludes the medium as including any kind of propagating signal or other transitory mediums, and the claim includes the phrase “non-transitory.”  Independent claim 16 is eligible under 35 U.S.C. 101.  The claim is a system that includes at least a processor and a memory.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.   
Further, Step 2A, Prong 1 of the analysis, the claims are not directed to an abstract idea.  The use of sensors to track not only a user mobile device duration in a physical boundary but then to track removal of a product for at least a pre-defined amount of time leads to being able to link the transmittal of an offer while a user is within a boundary to the removal or a product from a shelf within the boundary and the continued removal for a pre-defined duration in order to determine redemption of the offer.  The technical aspect is integrally linked to the overall purpose of the invention, and is not just automating what could be performed in the human mind.  Therefore, the examiner has determined that the claims are patent eligible under Step 2A, Prong 1 under the updated January 2019 Patent Eligibility Guidance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682